Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-19-00551-CR

                                             IN RE Carlos ZUNIGA

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

Delivered and Filed: September 18, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On August 19, 2019, relator filed a petition for writ of mandamus by which he seeks to

compel the Board of Pardons and Paroles to determine relator is entitled to parole, “reverse the

lower court’s judgment in whole or in part and [sic] the judgment of the lower court [sic] should

have rendered at parole review.” This court’s mandamus jurisdiction does not extend to the Board

of Pardons and Paroles. See TEX. GOV’T CODE § 22.221(a), (b). Therefore, we dismiss relator’s

petition for want of jurisdiction.

                                                            PER CURIAM

DO NOT PUBLISH




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.